Per Curiam.
This case comes within that of Dubois v. Philips, (5 Johns. Rep. 233.) and the double plea of non assumpsit and plene administrav.it, was not good, without the signature of counsel. Had the last plea been singly pleaded, it need not have been signed by counsel; but double pleas must be sq signed, according to the practice of the court of K. B., which is the practice of this court in those cases in which a different practice has not been established, (1 Tidd, 621, 622. 2 Bast, 225.) We grant the motion to set aside the default, and to let the defendants in to plead, upon payment of costs.